Citation Nr: 1821847	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-08 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left foot disability.

2. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active military service from March 1971 to October 1972, and from February 1977 to July 1995. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

In February 2015 and June 2017, these matters were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the Veteran's left foot disability, in the July 2017 remand the Board noted that on April 2015 VA examination the record before the examiner was incomplete when he opined that it is less likely as not that the Veteran had a left foot disability causally related to service.  The Board remanded the claim for additional treatment records to be obtained and for a supplemental opinion that considered the additional treatment records.

Pursuant to the Board's remand, on July 2017 VA foot conditions Disability Benefits Questionnaire examination the Veteran was reexamined by the April 2015 VA examiner who diagnosed degenerative arthritis of the left foot.  The examiner pointed out that there was no left foot condition on separation examination and concluded that validation of a claim for a foot condition would require a unifying diagnosis, but that review of the evidence in this case reveals a variety of disconnected, unrelated left foot complaints and diagnoses.

With regard to sleep apnea, the Board found that the April 2015 VA examiner's opinion that the Veteran's sleep apnea is not related to his service was inadequate, because the examiner failed to consider pertinent evidence concerning the correlation between the Veteran's weight and his sleep apnea.  The Board also remanded the claim for additional treatment records to be obtained. 

On July 2017 VA examination, the VA examiner opined that the Veteran's sleep apnea is not related to his service based, in part, on the rationale that "snoring does not make a diagnosis of sleep apnea" and "the absence of witnessed apneas of record in service precludes onset/diagnosis during service."  However, the examiner seemingly failed to address the pertinent evidence of record concerning the Veteran's weight as requested by the Board in the June 2017 remand.  In this regard, in his April 2015 medical opinion the VA examiner opined that the Veteran's weight gain was a factor for the onset of sleep apnea.

In a February 2018 addendum, the VA examiner indicated that his review of additional medical records failed to lead to any alteration of his April and July 2015 VA medical opinions.

As it remains unclear whether the Veteran's left foot disability and sleep apnea are related to his service, an additional addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App.  268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to an appropriate VA examiner, other than the July 2017 VA examiner, who should determine whether a new VA examination is warranted in order to provide an addendum opinion regarding the nature and etiology of the Veteran's left foot disability and sleep apnea.  The claims file, including a copy of the prior remands, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner should provide the following opinions: 

With regard to a left foot disability
	
Please opine as to whether it is as likely as not (i.e., a 50 percent probability or greater) that the Veteran has a left foot disability (including in the heel and/or the great toe), that had its onset in or is etiologically-related to the Veteran's active duty service.

The examiner is asked to consider and discuss as necessary the pertinent evidence of record to include: a.) the December 1981 STR noting a complaint of left heel pain; b.) the December 1991 STR of edema in the left foot and a temporary profile; c.) STRs noting left first digit foot pain of the MTP joint in the greater toe (February 1980), left ankle inversion injury/peroneal muscle strain (March 1983), and a left 5th metatarsal stress fracture with a temporary profile (June 1985 - September 1985); d.) the notation upon separation of right foot trouble but no notation as to left foot trouble; e.) the November 2012 examination report of a finding of slight tenderness in the left foot dorsum but no notation of heel pain upon testing; and f.) the April 2015 examination report.
   
   
   
   
With regard to sleep apnea

Please opine as to whether it is as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea, had its onset in or is etiologically-related to the Veteran's active duty service.

The examiner is asked to consider the pertinent evidence of record to include: a.) the June 7 and June 25, 1999 private records; b.) the level of severity of the Veteran's disability upon diagnosis (See June, July, and August 1999 Southwest Regional Sleep Disorder Center records; c.) the Veteran's statement that he is a lifelong snorer; d.) the Veteran's weight upon separation (210 lbs. in 1995 upon separation and 223 lbs. upon diagnosis in 1999); and e.) the June 1999 finding of a very small oropharyngeal opening. 

The examiner should address the correlation, if any, between the Veteran's weight gain of approximately 13 to 16 lbs. in the time from service separation to his sleep apnea diagnosis. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

